DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Under 35 U.S.C. 121 and Supplemental Preliminary Amendment
The election with traverse of Group I (claims 16-24 and 29; drawn to a genetic tool allowing the transformation by homologous recombination of a solventogenic bacterium of the genus Clostridium) along with C. acetobutylicum as the solventogenic bacterium in the ‘Election Under 35 U.S.C. 121 and Supplemental Preliminary Amendment’, filed on 28 September 2020, is acknowledged.  However, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
	Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-15 are canceled.
	Claims 16, 19, 20, 25, and 27-29 are amended.
	Claims 25-28, 30, and 31 are withdrawn 
	Accordingly, claims herein under examination are claims 16-24 and 29 along with C. acetobutylicum as the solventogenic bacterium.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 10 December 2019, on 18 June 2019, and on 13 April 2018, have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application Publication No. 16/421,572
Claims 16, 17, 19, 20, 22-24, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, and 13 of co-pending Information Disclosure Statement’, filed on 10 December 2019; herein “USPGPUB ‘572”).
The following specifically denotes the instant claims with the corresponding claims of USPATAPP ‘572 applied herein:
Instant claims 16, 17, and 22 are unpatentable over claims 1, 7, 9, and 13 of USPATAPP ‘572.
Instant claims 19 and 20 are unpatentable over claims 2 and 3 of USPATAPP ‘572.
Instant claim 23 is unpatentable over claim 7 of USPATAPP ‘572.
Instant claim 24 is unpatentable over claim 8 of USPATAPP ‘572.
Instant claim 29 is unpatentable over claim 13 of USPATAPP ‘572.
Claims 1-3, 7-9, and 13 of co-pending USPATAPP ‘572 renders instant claims 16, 17, 19, 20, 22-24, and 29 unpatentable.  For instance, claim 1 of USPATAPP ‘572 is directed to “A genetic tool allowing the transformation, and genetic modification by homologous recombination, of a bacterium of the genus Clostridium characterized i) in that it comprises: a first nucleic acid encoding at least Cas9, wherein the sequence encoding Cas9 is placed under the control of a promoter, and at least a second nucleic acid containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the bacterial DNA targeted by Cas9 by a sequence of interest, in that ii) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs) or in that the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a Clostridium characterized in that it comprises: a first nucleic acid encoding at least Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and at least a second nucleic acid containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the Cas9-targeted bacterial DNA by a sequence of interest, and in that i) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs), or ii) the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a sequence complementary to the targeted portion of the bacterial DNA.”  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 16, 17, 19, 20, 22-24, and 29 appear to recite limitations substantially similar to claims 1-3, 7-9, and 13 of USPATAPP ‘572.  Accordingly, instant claims 16, 17, 19, 20, 22-24, and 29 are rejected over claims 1-3, 7-9, and 13 of USPATAPP ‘572 on the grounds of non-statutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 16-24 and 29 recite the limitation “and in that i) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs)” which is considered vague and indefinite.  Contextually, it is unclear whether the nucleic acid(s) in “i)” is referring to: 1) the first nucleic acid encoding at least Cas9; 2) the second nucleic acid containing a repair template; or 3) another non-recited nucleic acid via the recitation “at least a second nucleic acid”.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 18 recites the limitation “characterized in that the targeted portion of the bacterial DNA comprises… a gene portion essential to bacterial survival” which is considered vague and indefinite.  Specifically, the intended scope encompassed by the above claim limitation implies a set of criteria that defines a portion of a gene as essential for bacterial survival which is unclear. 
	Claim 24 recites the limitation “a distinct expression cassette, a distinct vector, or a plasmid” which is considered vague and indefinite.  In particular, it is unclear the contextual utilization of the term “distinct”.  Distinct from what?   Distinct from each other?  Are the nucleic acid of the tool to be each be found in separate expression cassettes, vectors, or plasmids? Absent is a reference point to distinguish the expression cassette and/or vector from thereby rendering it distinct.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
	Claim 29 recites the language “and, optionally,” which is considered vague and indefinite.  Specifically, the term “optionally” (i.e., can be) suggests but does not require one or more inducers adapted to the selected inducible promoter(s) used within the tool and, thus, does not limit the scope of the claim limitation.  In view of the above recited limitation, the claim scope is not “reasonably certain” to one in the art.  see Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 (2014).  Accordingly, clarification and appropriate correction of the above claim limitation is requested.

Lack of Antecedent Basis
	Claims 16-24 and 29 recite limitations “the Cas9-targeted bacterial DNA” (claim 16, lines 7-8) and “the targeted portion of the bacterial DNA” (claim 16, lines 11-12) which lack antecedent basis.  Absent is a prior recitation of a targeted bacterial DNA and/or a targeted portion of the 
	Claim 29 recites the limitation “to the selected inducible promoter(s) used within the tool” which lacks antecedent basis.  Absent is a prior recitation of selected inducible promoters and, thus, the above limitation lacks proper antecedent basis.  While claim 16 does provide for the control of the Cas9 coding sequence under a promoter, there is no indication that such promoter is inducible nor for the utilization of a selected promoter.  Accordingly, clarification and appropriate correction of the above claim limitation is requested.
 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Xu 2015
Claims 16-19, 21-24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Efficient Genome Editing in Clostridium cellulolyticum via CRISPR-Cas9 Nickase. 01 July 2015. Applied and Environmental Microbiology. Vol. 81, No. 13, pages 4423-4431 (see ‘Information Disclosure Statement’, filed on 13 April 2018; herein “Xu 2015”).  Also see Information Disclosure Statement’, filed on 13 April 2018).
	The instant claims are directed to a genetic tool comprising a first nucleic acid encoding at least Cas9 under the control of a promoter, and a second nucleic acid containing a repair template allowing replacement of a portion of a Cas9-targeted bacterial DNA by a sequence of interest.
	Xu 2015 investigates the utilization of the CRISPR-Cas9 system in editing the genome of Clostridium (Title and Abstract).
	Regarding claims 16-19, 22, 24, and 29 Xu 2015 provides for the methods utilization of a CRISPR-Cas9 system to edit the genome of Clostridium by homologous recombination in order to delivery foreign genes, wherein the described system comprises a vector comprising a nucleotide sequence encoding a mutated Cas9 having nickase activity, placed under the control of the Fd promoter, a nucleotide sequence containing a repair matrix, and a nucleotide sequence encoding a guide RNA under the control of the P4 promoter.  Xu 2015 targets various essential bacterial genes (e.g., pyrF) with the disclosed constructs (Abstract; pages 4423, left column, 1st full paragraph to page 4424, left column,3rd full paragraph; page 4429, paragraph bridging left and right columns to page 4430, left column, 2nd full paragraph; and FIG. 2).
	Regarding claim 21, Xu 2015 provides for the Cas9 protein to be from Streptococcus pyogenes (i.e., instant SEQ ID NO: 1).  It should be recognized that the instant specification also provides for the Cas9 protein to be from Streptococcus pyogenes (see page 6, lines 17-24).
Regarding claim 23, Xu 2015 provides for the introduction of a DNA sequence that encodes a product (e.g., acetolactate synthase) promoting the production of solvent (page 4424, 
	Accordingly, Xu 2015 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Xu 2015 further in view of Collas 2012
Claims 16-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Efficient Genome Editing in Clostridium cellulolyticum via CRISPR-Cas9 Nickase. 01 July 2015. Vol. 81, No. 13, pages 4423-4431 (see ‘Information Disclosure Statement’, filed on 13 April 2018; herein “Xu 2015”) as applied to claims 16-19, 21-24, and 29 above, and further in view of Collas et al. (Simultaneous production of isopropanol, butanol, ethanol and 2,3-butanediol by Clostridium acetobutylicum ATCC 824 engineered strains. 01 January 2012. AMB Express. Vol. 2, No. 45, pages 1-10; see ‘Information Disclosure Statement’, filed on 13 April 2018; herein “Collas 2012”).
 ‘Claim Rejections – 35 U.S.C. § 102’.  While the combination of Xu 2015 does teach methods of editing the genome of Clostridium utilizing a CRISPR-Cas system, Xu 2015 fails to specifically teach the editing of Clostridium acetobutylicum ATCC 824 strain by introducing a DNA sequence that encodes a product promoting the production of solvent).  Collas 2012 resolves the deficiencies of Xu 2015, wherein Collas 2012 describes increasing solvent production (e.g., isopropanol) in C. acetobutylicum ATCC 824 by the introduction of additional genes (Abstract).
Regarding claims 20 and 23, Collas 2012 provides for the introduction of DNA sequences that encodes a product (e.g., adh, adc, ctfA and ctfB genes) which promotes the production of solvent (e.g., isopropanol) in C. acetobutylicum ATCC 824 (Abstract; page 1, paragraph bridging left and right columns to page 2, paragraph bridging left and right columns; page 6, right column, 2nd full paragraph to page 9, left column, 1st full paragraph; and Tables 1-4).
In view of the teachings of Xu 2015 and Collas 2012 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively modified the C. acetobutylicum ATCC 824 by introducing the adh, adc, ctfA and/or ctfB genes in order  to increase production of solvents as disclosed in Collas 2012 by the methods of editing the genome of Clostridium utilizing a CRISPR-Cas system as described by Xu 2015, since Xu 2015 provides one in the art some teaching, suggestion, or motivation for the utilization of the described method to  C. acetobutylicum ATCC 824, wherein Xu 2015 indicates the described CRISPR-Cas system is: 1) a precise one-step editing system; and 2) has a high-targeting coverage to C. acetobutylicum ATCC 824 and is applicable for editing nearly all encoding genes therein (Abstract; paragraph bridging pages 4428 and 4429; and paragraph bridging pages 4429 and Clostridium strains and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Xu 2015 further in view of Collas 2012 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636